Citation Nr: 1100047	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-34 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a lower back disorder.

2.  Entitlement to a compensable rating prior to February 2010 
and a rating in excess of 10 percent thereafter for a service-
connected right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
service-connected right ankle disability.

4.  Entitlement to an extension of the temporary total disability 
rating awarded for convalescence after May 2008 surgical 
treatment of a right ankle disability beyond August 31, 2008.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.L. Northcutt 

INTRODUCTION

The Veteran served on active duty from May 1980 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in November 2007, August 
2008, and April 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in October 2010.  A transcript of those 
proceedings has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the Veteran's back, two VA examinations were 
conducted in connection with this matter.  These appear to have 
concluded with diagnoses of degenerative disc disease with 
chronic lumbar strain.  The first, conducted in May 2008, 
included an opinion that the degenerative disc disease was 
unrelated to service, but offered no conclusions regarding 
etiology of the lumbar strain.  As to any relationship with the 
Veteran's service connected knee or ankle, the examiner opined 
only that there was an increase in back pain by 20 percent due to 
the knee and ankle, but made no findings regarding how that would 
translate to a measurable increase in any limitations of 
function.  

The second examination, conducted in July 2008, addressed whether 
lumbar strain was due to the Veteran's service connected knee or 
ankle, and concluded it was not.  Neither examination, however, 
appears to have considered the evidence of the Veteran's 
treatment for "low back strain" in service in September 1981.  
A new examination should be accomplished.  

With respect to the evaluation of the knee and ankle, the Veteran 
recently advised he was in receipt of Social Security 
Administration (SSA) benefits due in part to impairment related 
to these joints.  The SSA records in this regard should be sought 
before a final determination is made in this appeal concerning 
these disabilities, including any period of extended 
convalescence following the May 2008 ankle surgery.  

Additionally, as the Veteran was last afforded a VA examination 
to assess the severity of his right ankle and knee disabilities 
in October 2007, and the Veteran has undergone surgeries related 
to both service-connected disabilities since then, a more current 
examination of these joints should be scheduled.  

Furthermore, any outstanding VA treatment records should be 
obtained and associated with the Veteran's claims file.  38 
C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the Social 
Security Administration the records pertinent 
to the veteran's claim for Social Security 
disability benefits, as well as the medical 
records relied upon concerning that claim.

2.  Obtain the Veteran's VA treatment records 
from March 2010 to the present.  

3.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
current severity of the various 
manifestations of his service-connected right 
ankle and knee disabilities.  

The claims folder should be made available to 
the examiner for review in conjunction with 
the examination, and such review should be 
noted in the examination report.  

The examination should assess the stability 
of the Veteran's right knee and ankle and 
include range of motion findings.  The 
examiner is asked to identify and describe 
any current symptomatology, including any 
functional loss associated with the knee or 
ankle due to more or less movement than 
normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of 
disuse, and pain on use or manipulation.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the knee or when, for 
example, the Veteran's symptoms are most 
problematic ("flare-ups").  If there is no 
objective evidence of these symptoms, the 
examiner should so state.

The Veteran's right knee and ankle surgical 
scars should be described with attention to 
rating factors, including their measurements 
and whether the scars are painful on 
examination, unstable, or affect knee and 
ankle function.  

The examination report should also include 
the examiner's opinion regarding the effect 
of the Veteran's service-connected right knee 
and ankle disabilities on the Veteran's 
employability.  

The Veteran should be scheduled for an 
appropriate VA examination to determine 
whether any currently diagnosed low back 
disability had its onset in service, or is 
proximately due to or the result of service 
connected right knee and/or ankle disability 
(including whether any currently diagnosed 
low back disability has undergone an increase 
in severity due to the Veteran's service 
connected knee and/or ankle disability).  

The Veteran's claims file should be provided 
the examiner and that it was reviewed should 
be noted in any report provided.  Likewise, 
the report should reference the examiner's 
awareness of the Veteran's treatment for 
"low back strain" in service in 1981.  If 
it is determined the Veteran's back 
disability has increased in severity due to 
the right knee and/or right ankle disability, 
the extent of that increase should be 
quantified to the degree possible (e.g. 
additional limitation of motion).  

A rationale for the conclusions made in the 
report should be provided, and the 
significance, if any, of the absence of 
abnormalities of the spine on clinical 
evaluation at service separation in December 
1982 commented upon.  

5.  Then, after reviewing all of the newly 
associated evidence, the Veteran's claims 
should be re-adjudicated.  If the Veteran is 
not awarded the full benefit sought with 
respect to any claim, provide him and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


